                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

AARON BURNS,                                     )
                                                 )
                 Petitioner,                     )
                                                 )
            v.                                   )         No. 1:19-cv-00078-ACL
                                                 )
JASON LEWIS,                                     )
                                                 )
                 Respondent.                     )

                                 MEMORANDUM AND ORDER

        Petitioner Aaron Burns has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254, but has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis.        Accordingly,

        IT IS HEREBY ORDERED that petitioner must either pay the $5.00 filing fee, or

submit a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date

of this order.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to petitioner a copy of

the Court’s form Motion to Proceed in Forma Pauperis – Habeas Cases.

        Dated this 11th day of July, 2019.




                                                     ABBIE CRITES-LEONI
                                                     UNITED STATES MAGISTRATE JUDGE
